     Case 2:18-cv-03049-JAM-AC Document 39 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JAKE PECCIA,                                     No. 2:18-cv-3049 JAM AC PS
11                       Plaintiff,
12           v.                                        ORDER
13    STATE OF CALIFORNIA
      DEPARTMENT OF CORRECTIONS
14    AND REHABILITATION,
15                       Defendant.
16

17          Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

18   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

19          Plaintiff requests an extension of time to file expert disclosures, amending his deadline

20   from February 5, 2021 to March 19, 2021. ECF No. 36 at 1. Plaintiff indicates that he has

21   conferred with defense counsel and there is no opposition to this extension of time. Id. No

22   opposition was filed. Plaintiff represents the additional time is necessary due to delays caused by

23   COVID-19.

24          For good cause shown, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 36)

25   is GRANTED and his new deadline to file expert disclosures is March 19, 2021.

26   DATED: March 4, 2021

27

28
